DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In response to the restriction requirement of 10/8/2020, applicant has made an election without traverse of Species I in the election of 12/3/2020. Applicant has also stated that the claims readable from the elected Species are claims 1-9, 11-15 and 17-18. See Election of 12/3/2020, page 1. 
3.	After review the claims with the elected species I, the examiner has not agreed with applicant’s statement about the claims readable from the elected Species. The examiner is of opinion that the claims read from the elected Species I are claims 1-2, 4-9, 11-15 and 17-18, not claim 3. The support for that conclusion is found in the present specification, in paragraph [0061] and figs. 7-8 which discloses that the guide surface of the ball and the contact surface of the vibrating plate are not mutually overlapped when view along the optical axis. Further, the arrangement of the guide surface of the ball and the contact surface of the vibrating plate are mutually overlapped when view along the optical axis is seen in fig. 2E of the elected species I.
As a result of applicant’s election and in the light of details provided above, claims 1-2, 4-9, 11-15 and 17-18 are examined in the present office action, and claims 3, 10 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Applicant should further note that the non-elected claims 3, 10 and 16 will be rejoined if the generic claim 1 is later found as an allowable claim.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	The drawings contain eleven sheets of figures 1, 2A-2E, 3, 4A-4B, 5A-5B, 6, 7A-7D, 8A-8B, 9-10 and 11A-11B were received on 9/26/18.  These drawings are objected by the examiner for the following reason(s).
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "33b" and "34" have both been used to designate a driving unit in figure 1. See Note below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: Applicant is respectfully invited to review the specification, in particular, in paragraph [0024] in which the reference of 33, i.e., 33a, 33b, 33c, is used to refer to driving unit(s) while the reference of 34, i.e., 34a, 34b and 34c, is used to refer to hole(s) for fixing the first fixing member (31) to a main body.
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The summary of the invention is objected to because it includes description/reference to prior art, see paragraph [0003]. It is suggested that the terms thereof “SUMMARY OF THE INVENTION” be moved to a location between the paragraphs [0004] and [0005].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-2, 4-9, 11-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) The claim recites a first fixing member, a movable member movable supported in a flat surface perpendicular to an optical axis and a ball sandwiched between the movable member and the first fixing member, see the claim on lines 3-6; however, it is unclear about the so-called “a flat surface perpendicular to an optical axis” which supports for the movable 
a2) the claim recites a vibrator having a piezoelectric element and a vibrating plate; a slider in contact with the vibrating plate wherein the slider if provided in the movable member, see the claim on lines 7-9; a spring for pressurizing the vibrating plate against the slider, see the claim on line 10, and the claim also recites a second fixing member fixing to the first fixing member to make the vibrating plate and the slider contact each other with a predetermined pressure, see the claim on lines 11-12. With such features recited in the claim on lines 10-12, it is unclear about the structural relationship(s) between the pressure provided by a fixing of the first and second fixing members and the pressure provided by the spring to pressure the vibrating plate and the slider. Does the predetermined pressure recited on lines 11-12 is the pressure provided by the spring? In other words, what component(s)/element(s) being used to make the spring provide a pressure to the vibrating plate against the slider?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a guide surface …the same member” (lines 1-3). What does applicant mean by the mentioned feature? How can a guide surface of a ball in the movable member, see the claim on lines 1-2, and the contact surface on which the vibrating plate contacts the slider, see the claim on lines 2-3 are the front and rear sides of a (common) member? Applicant is respectfully invited to review the specification, in particular, paragraph [0035] and fig. 2E, for example, which disclose that the surface in which the vibrating 
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the function of the slider” (lines 2-3) is indefinite.
c1) the mentioned feature lacks a proper antecedent basis; and 
c2) what “function of the slider” does applicant imply here?
d) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “members are arranged …the optical axis” (lines 1-3) is indefinite.
d1) the feature “the direction of the optical axis” (line 3) lacks a proper antecedent basis. Further, what “direction of an optical axis” does applicant imply here?
d2) the mentioned feature is unclear due to the claimed language being used. Applicant should note that each of “the ball” an “the vibrator” is not named as a member in the claim and its base claim 1, and the second fixing member of claim 1 is not being included in the mentioned feature. Further, what are positions of the spring and the slider with respect to the positions of the movable member and the vibrator in “the order of …the optical axis” (claim 5, lines 2-3). 
e) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element d1) above.

f1) the feature thereof “the optical element” (line 2) lacks a proper antecedent basis;
f2) the reasons as set forth in elements a1) and a2) above.
g) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
g1) the feature thereof “a plurality of vibrators including a piezoelectric element and a vibrating plate” (line 4) is indefinite. How can “a plurality of vibrators” include a piezoelectric element and a vibration plate?  
g2) the features thereof “the moving direction” (lines 11-12) and “the opposite side” (lines 13-14) each lacks a proper antecedent basis; and
g3) the claim recites a first fixing member, a movable member movable with respect to the fixing member, and a plurality of vibrators arranged in a flat surface parallel to the moving direction of the movable member, see the claim on lines 11-12. It is unclear about the so-called “a flat surface parallel to the moving direction of the movable member” as recited in the claim. Which component/element having the flat surface does applicant imply here? What is/are structural relationship(s) among the flat surface, the first fixing member and the movable member? 
h) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, by the feature related to the image sensor as recited in the claim on line 2. In particular, the claim recites that the optical element is an image sensor provided in an image pickup apparatus; however, its base claim 1 recites that the optical element is hold by the movable member, see claim 1 on line 4. Since the feature thereof “an image sensor provided in an image pickup apparatus” (claim 9, line 2) is understood as the image sensor is located everywhere inside an image pickup apparatus then the feature related to the image sensor as recited in the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 13-15 and 17-18, as best as understood, are rejected under 35 U.S.C. 103 as being obvious over Nishitani (US Publication No. 2018/0288332) in view of Nishitani (US Publication No. 2016/0164436).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Nishitani disclose a driving apparatus. The driving apparatus of the second exemplary embodiment as described in paragraphs [0028]-[0032] and [0070]-[0101] and shown in figs. 3A1-3A2, 7A-7C and 8A-8C comprises the following features:
a) a fixing member (8a); 
b) a movable member (2) movable with respect to the fixing member wherein the movable member holds an image sensor (1); 
c) a plurality of vibrators (25b, 25c) each includes a piezoelectric element  having protrusions, see paragraphs [0028]-[0032] and figs. 3A1-3A2; and 

e) the plurality of vibrators (25b, 25c) are arranged in a flat surface of the base portion (8b) parallel to a moving direction of the movable member (2), and the plurality of support members (3) are arranged between a surface on the opposite side of a side of the movable member (2) corresponding to the plurality of vibrators (25b, 25c) and the fixing member (8a);
f) a movement of the movable member with respect to the fixing member in a direction parallel to an image pickup surface of the image sensor, and rotation of the movable member around an axis orthogonal to the image pickup surface are enabled by vibrating at least one of the plurality of vibrators, see paragraphs [0088]-[0099] and figs. 8A-8C;
It is noted that while Nishitani discloses the vibrator(s) for driving the movable member (2) is vibrator unit having a piezoelectric element and one or two protrusions, see paragraph [0031] and fig. 3A1-3A2; however, Nishitani does not clearly disclose that the vibrator unit has a vibrating plate. However, a vibrator having a piezoelectric member and a vibrating plate is considered as an inherent structure of the vibrator disclosed by Nishitani. If it is not inherent then a vibrator for moving a movable member with respect to a fixed member wherein the vibrator comprises a piezoelectric with protrusion(s) and a vibrating plate is disclosed in the prior art as can be seen in the driving apparatus provided in the US Publication No. 2016/0164436, see paragraphs [0005]-[0006] and fig. 8, for example, disclosed by the same .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
16.	Claims 1-12, see Note below, would be allowable if rewritten to overcome the rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and/or under 
35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the present office action.
Note: It is noted that if claims 1 is amended to overcome the rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, then the claim is allowable with respect to the prior art. As a result, the non-elected claims 3 and 10 will be rejoined. That 
17.	The following is a statement of reasons for the indication of allowable subject matter:  
The image stabilizing apparatus as recited in the independent claim 1 and the optical apparatus having an image stabilizing apparatus as recited in the independent claim 12 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2018/0288, 332; 2016/0164436 and 2014/0293463 and the US Patent No. 9,653,675 by the limitations related to the structure of the movable member and the driving apparatus as recited in the features thereof “a vibrator … a predetermined pressure” (claim 1, lines 7-12 of each claim). It is noted that while each of the prior art as mentioned above discloses a vibrator for moving a movable member; however, each of the mentioned prior art does not disclose a slider provided in the movable member wherein a vibrating plate of the vibrator is in contact with the slider as claimed, see claims 1 and 12 on line 9 of each claim).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th : 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872